Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55
Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 16th, 2019, April 30th, 2020, and January 8th, 2021 have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 14-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maury (US 2017/0227681).


    PNG
    media_image1.png
    524
    762
    media_image1.png
    Greyscale

Regarding claim 1, Maury discloses a plastic spectacle lens (Fig. 4, [0055], “antireflective coating of the ophthalmic lens … a thermoplastic or thermosetting plastic material”) comprising a plastic base ([0055], “antireflective coating of the ophthalmic lens … a thermoplastic or thermosetting plastic material”), wherein 
a difference between a highest transmittance and a lowest transmittance for light in a range of wavelengths of not less than 400 nm and not greater than 780 nm, is not greater than 10 points (as shown in Fig. 4, the experimental transmission does not exceed 0.9 and does not fall below 0.8), and 
an internal transmittance of the base for light in a range of wavelengths of not less than 380 nm and not greater than 780 nm is not less than 80% over the entirety of the range of the wavelengths (Fig. 4, Experimental transmittance).
Regarding claim 2, Maury discloses wherein a hard coating layer is formed on at least one surface of the base ([0146], “This lens substrate is coated on both sides with a hard coat layer”).
Regarding claim 4, Maury discloses wherein an antireflection film is formed on at least one surface of the base ([0055], “the antireflective coating of the ophthalmic lens”). 
Regarding claim 14, Maury discloses spectacles comprising the plastic spectacle lens ([0143], “The ophthalmic lens according to the invention is preferably an ophthalmic lens for spectacles (spectacle lens), or a blank for ophthalmic lenses”).
Regarding claim 15, Maury discloses spectacles comprising the plastic spectacle lens ([0143], “The ophthalmic lens according to the invention is preferably an ophthalmic lens for spectacles (spectacle lens), or a blank for ophthalmic lenses”).
Regarding claim 17, Maury discloses spectacles comprising the plastic spectacle lens ([0143], “The ophthalmic lens according to the invention is preferably an ophthalmic lens for spectacles (spectacle lens), or a blank for ophthalmic lenses”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 3, 5-8, 11, 13, 16, 18-21, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Maury (US 2017/0227681) in view of Miyamoto (US 2015/0198821).
Regarding claim 3, Maury discloses as is set forth in claim 2 rejection above but does not disclose wherein particles of a metal oxide are added to the hard coating layer, and the metal oxide is an oxide of one or more kinds of metals other than Ti and Ce.
However Miyamoto, in the same field of endeavor, teaches wherein particles of a metal oxide are added to the hard coating layer ([0055], “The organosiloxane-based hard coating layer is a layer in which particulates of inorganic oxide are dispersed in an organosiloxane-based resin”), and the metal oxide is an oxide of one or more kinds of metals other than Ti and Ce ([0055], “oxides of silicon, tin, zirconium, and antimony are used”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the plastic spectacle lens of Maury with the wherein particles of a metal oxide are added to the hard coating layer, and the metal oxide is an oxide of one or more kinds of metals other than Ti and Ce as taught by Miyamoto, for the purpose of preventing scratches and protecting the plastic lens.
Regarding claim 5, Maury discloses as is set forth in claim 1 rejection above but does not disclose wherein an ultraviolet absorber is added to the base.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the plastic spectacle lens of Maury with the wherein an ultraviolet absorber is added to the base as taught by Miyamoto, for the purpose of reducing ultraviolet light from reaching the user. 
Regarding claim 6, Maury discloses as is set forth in claim 2 rejection above but does not disclose wherein an ultraviolet absorber is added to the base.
However Miyamoto, in the same field of endeavor, teaches wherein an ultraviolet absorber is added to the base ([0047], “the resin that constitutes the plastic base 2 can include an ultraviolet absorber”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the plastic spectacle lens of Maury with the wherein an ultraviolet absorber is added to the base as taught by Miyamoto, for the purpose of reducing ultraviolet light from reaching the user. 
Regarding claim 7, Maury in view of Miyamoto teaches as is set forth in claim 3 rejection but does not teach wherein an ultraviolet absorber is added to the base.
However Miyamoto, in the same field of endeavor, teaches wherein an ultraviolet absorber is added to the base ([0047], “the resin that constitutes the plastic base 2 can include an ultraviolet absorber”).

Regarding claim 8, Maury in view of Miyamoto teaches as is set forth in claim 6 rejection and Maury further teaches wherein an antireflection film is formed on at least one surface of the base ([0055], “the antireflective coating of the ophthalmic lens”).
Regarding claim 11, Maury in view of Miyamoto teaches as is set forth in claim 3 rejection but does not teach wherein an absolute value of a difference between a hue angle of a color of light in a case where the light does not pass through the plastic spectacle lens and a hue angle of a color of the light in a case where the light is transmitted through the plastic spectacle lens, is less than 1.
However, the hue angle is “a result effective variable” because it confers to the resulting appearance. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein an absolute value of a difference between a hue angle of a color of light in a case where the light does not pass through the plastic spectacle lens and a hue angle of a color of the light in a case where the light is transmitted through the plastic spectacle lens, is less than 1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05.

Regarding claim 13, Maury in view of Miyamoto teaches as is set forth in claim 5 rejection but does not teach wherein an absolute value of a difference between a hue angle of a color of light in a case where the light does not pass through the plastic spectacle lens and a hue angle of a color of the light in a case where the light is transmitted through the plastic spectacle lens, is less than 1.
However, the hue angle is “a result effective variable” because it confers to the resulting appearance. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein an absolute value of a difference between a hue angle of a color of light in a case where the light does not pass through the plastic spectacle lens and a hue angle of a color of the light in a case where the light is transmitted through the plastic spectacle lens, is less than 1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05.
One would have been motivated to have wherein an absolute value of a difference between a hue angle of a color of light in a case where the light does not pass through the plastic spectacle lens and a hue angle of a color of the light in a case where the light is 
Regarding claim 16, Maury in view of Miyamoto teaches as is set forth in claim 3 rejection and Maury further teaches spectacles comprising the plastic spectacle lens ([0143], “The ophthalmic lens according to the invention is preferably an ophthalmic lens for spectacles (spectacle lens), or a blank for ophthalmic lenses”).
Regarding claim 18, Maury in view of Miyamoto teaches as is set forth in claim 5 rejection and Maury further teaches spectacles comprising the plastic spectacle lens ([0143], “The ophthalmic lens according to the invention is preferably an ophthalmic lens for spectacles (spectacle lens), or a blank for ophthalmic lenses”).
Regarding claim 19, Maury in view of Miyamoto teaches as is set forth in claim 6 rejection and Maury further teaches spectacles comprising the plastic spectacle lens ([0143], “The ophthalmic lens according to the invention is preferably an ophthalmic lens for spectacles (spectacle lens), or a blank for ophthalmic lenses”).
Regarding claim 20, Maury in view of Miyamoto teaches as is set forth in claim 7 rejection and Maury further teaches spectacles comprising the plastic spectacle lens ([0143], “The ophthalmic lens according to the invention is preferably an ophthalmic lens for spectacles (spectacle lens), or a blank for ophthalmic lenses”).
Regarding claim 21, Maury in view of Miyamoto teaches as is set forth in claim 8 rejection and Maury further teaches spectacles comprising the plastic spectacle lens ([0143], “The ophthalmic lens according to the invention is preferably an ophthalmic lens for spectacles (spectacle lens), or a blank for ophthalmic lenses”).
Regarding claim 24, Maury in view of Miyamoto teaches as is set forth in claim 11 rejection and Maury further teaches spectacles comprising the plastic spectacle lens ([0143], “The ophthalmic lens according to the invention is preferably an ophthalmic lens for spectacles (spectacle lens), or a blank for ophthalmic lenses”).
Regarding claim 26, Maury in view of Miyamoto teaches as is set forth in claim 13 rejection and Maury further teaches spectacles comprising the plastic spectacle lens ([0143], “The ophthalmic lens according to the invention is preferably an ophthalmic lens for spectacles (spectacle lens), or a blank for ophthalmic lenses”).
Claims 9-10, 12, 22-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Maury (US 2017/0227681).
Regarding claim 9, Maury discloses as is set forth in claim 1 rejection above but does not disclose wherein an absolute value of a difference between a hue angle of a color of light in a case where the light does not pass through the plastic spectacle lens and a hue angle of a color of the light in a case where the light is transmitted through the plastic spectacle lens, is less than 1.
However, the hue angle is “a result effective variable” because it confers to the resulting appearance. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein an absolute value of a difference between a hue angle of a color of light in a case where the light does not pass through the plastic spectacle lens and a hue angle of a color of the light in a case where the light is transmitted through the plastic spectacle lens, is less than 1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or 
One would have been motivated to have wherein an absolute value of a difference between a hue angle of a color of light in a case where the light does not pass through the plastic spectacle lens and a hue angle of a color of the light in a case where the light is transmitted through the plastic spectacle lens, is less than 1, for the purpose of maintaining a consistent color profile and/or desired visual effects. 
Regarding claim 10, Maury discloses as is set forth in claim 2 rejection above but does not disclose wherein an absolute value of a difference between a hue angle of a color of light in a case where the light does not pass through the plastic spectacle lens and a hue angle of a color of the light in a case where the light is transmitted through the plastic spectacle lens, is less than 1.
However, the hue angle is “a result effective variable” because it confers to the resulting appearance. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein an absolute value of a difference between a hue angle of a color of light in a case where the light does not pass through the plastic spectacle lens and a hue angle of a color of the light in a case where the light is transmitted through the plastic spectacle lens, is less than 1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05.

Regarding claim 12, Maury discloses as is set forth in claim 1 rejection above but does not disclose wherein an absolute value of a difference between a hue angle of a color of light in a case where the light does not pass through the plastic spectacle lens and a hue angle of a color of the light in a case where the light is transmitted through the plastic spectacle lens, is less than 1.
However, the hue angle is “a result effective variable” because it confers to the resulting appearance. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein an absolute value of a difference between a hue angle of a color of light in a case where the light does not pass through the plastic spectacle lens and a hue angle of a color of the light in a case where the light is transmitted through the plastic spectacle lens, is less than 1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05.
One would have been motivated to have wherein an absolute value of a difference between a hue angle of a color of light in a case where the light does not pass through the plastic spectacle lens and a hue angle of a color of the light in a case where the light is 
Regarding claim 22, Maury teaches as is set forth in claim 9 rejection further teaches spectacles comprising the plastic spectacle lens ([0143], “The ophthalmic lens according to the invention is preferably an ophthalmic lens for spectacles (spectacle lens), or a blank for ophthalmic lenses”).
Regarding claim 23, Maury teaches as is set forth in claim 10 rejection further teaches spectacles comprising the plastic spectacle lens ([0143], “The ophthalmic lens according to the invention is preferably an ophthalmic lens for spectacles (spectacle lens), or a blank for ophthalmic lenses”).
Regarding claim 25, Maury teaches as is set forth in claim 12 rejection further teaches spectacles comprising the plastic spectacle lens ([0143], “The ophthalmic lens according to the invention is preferably an ophthalmic lens for spectacles (spectacle lens), or a blank for ophthalmic lenses”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571)272-3526.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        /WEN HUANG/Primary Examiner, Art Unit 2872